394 F.2d 627
Elmo WILLIAMS, Appellant,v.Fred DICKSON, Warden, etc., Appellee.
No. 21800.
United States Court of Appeals Ninth Circuit.
May 9, 1968.

Elmo Williams, California Mens Colony, in pro. per.
Thomas C. Lynch, Atty. Gen., Brian Amer, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before BARNES and BROWNING, Circuit Judges, and SOLOMON,1 District judge.
PER CURIAM:


1
The judgment of the district court dismissing the action before process was issued and served, without notice to the appellant of any motion to dismiss, and without any finding of frivolity or malice (28 U.S.C. 1915(d)), is reversed and remanded.  Harmon v. Superior Court, 307 F.2d 796 (9th Cir.);  Armstrong v. Rushing, 352 F.2d 836, 837 (9th Cir.).  We do not pass on the merits of the action, if any.



1
 Hon.  Gus J. Solomon, Chief United States District Judge, Portland, Oregon, sitting by designation